Title: To Thomas Jefferson from James Monroe, 19 February 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Alb: Feby 19. 1798.
          
          Your favor in answer to mine by Mr. Giles gives me much comfort. I had almost concluded that the admn. wod. carry the project for arming our merchant vessels & thus involve us in war with France & Spain. That view of our affrs. was a disquieting one, but yet I was satisfied, as the war, in its consequences, wod. rouse the publick attention, that the result wod. be favorable to republican govt. & disgraceful to the admn. I was satisfied the people wod. shrink from it as from a pestilence, whereby the admn. wod. soon stand alone & become an object of publick scorn. But if we can get right without the aid of such a scourge happy indeed will it be for us. And nothing is wanting to get us right but a knowledge of our affrs. among the people wh. nothing will so essentially contribute to [dif]fuse as able, free, & comprehensive discussion on [the] part of the friends of republican govt. in the H. [of] R. I believe no admn. was ever before in such a d[ilem]ma, for if it carries its measures it must be d[isgraced] & if it does not carry them it must be so likewise. Mr. A. may thank himself for this. You did every thing [in] yr. power to unite the people under his admn., & to give him in negotiation the aid of the republican character & interest to support the pretentions of our country & not without hazard to yrself. But this he spurned with a degree of wantonness of wh. there is no example. He wod. have none in his ranks but tried men, whose political creed corresponded with his own. My opinion is if the measure is carried we have war, & if rejected the tone of the French govt. will change, since the regard they bear for America especially when thus pronounc’d thro’ a constitutional organ agnst war will immediately operate. The H. of R. may therefore prevent war if it carries its measures & stands firm. But what is then the situation of the country? An unhappy one it is true, but still better than in war. Its unhappiness however proceeds from the past misconduct of the admn., wh. seeking war and favoring the cause of the kings agnst France, has so compromitted itself that it cannot become an useful organ of the publick sentiment, to extricate us from the dilemma into which it has brought us.
          I think I shall enter into the practice of the law immediately & in that case move to Richmond. The organization of the courts is such that it is impossible for me to practice in the Supr cts & reside in the country. The expence of attendance at Richmond, wod. more than make up for the difference between that of living there & here, to [say] nothing of the objection to leaving my family for six months in the year.I think with you that Scipio’s performance is not a thing for a library—& therefore  I think it must have been drawn by T.P. or C.L. It is quite in the admn. stile, much low spleen & malice, & otherwise without force. If any thing is to be said Mr. D. or some one of my friends on the ground had better do it, as they better know what is requisite & will suit. Giles, Nicholas, Brent & many others hold good pens, from whom it wod. come better than from me.
        